DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
This Office Action is in response to the Applicant’s amendments and remarks filed 05/18/2022. The Applicant has amended claims 1, 3-11, 13, 15 and 17-19 and canceled claims 2 and 12. Claims 1, 3-11 and 13-20 are presently pending and are presented for examination. 
Reply to Applicant’s Remarks
Applicant’s remarks filed 05/18/2022 have been fully considered and are addressed as follows:
Claim Objections:
	Applicant’s amendment to the claims filed 05/18/2022 have overcome the Claim Objections previously set forth. 
Claim Rejections under 35 U.S.C. 101:
	Applicant’s arguments, see Arguments/Remarks, filed 05/18/2022, with regard to the rejections of claims 1 and 11 under 35 U.S.C. 101 have been fully considered but they are not persuasive. 
	Regarding the Applicant’s arguments that “claims 1 and 11 are directed to a practical application of improving the accuracy of locating in the SLAM map. Therefore, claims 1 and 11 having integrated the abstract idea into a practical application and achieve improvement in the technical field of SLAM technology, and are therefore sufficient to amount to significantly more than the abstract idea”, the Examiner respectfully disagrees.
The independent claims recites steps of establishing a SLAM map and when a condition is satisfied, updating the SLAM map to a new SLAM map. The limitations is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. The claim recites additional elements of detecting, by a RF based positioning device of a non-SLAM positioning device, a first position trajectory and a first azimuth trajectory, detecting, by a ranging sensor of a SLAM positioning device, a loss probability. The detecting steps by the positioning devices are recited at a high level of generality (i.e. as a general means of gathering data for use in the establishing, determining and updating steps), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  The claims further recited “a processor of a computing device”, “a RF based positioning device of a non-SLAM positioning device” and “a ranging sensor of a SLAM positioning device”, which describes how to generally “apply” the otherwise mental judgements in a generic or general purpose vehicle control environment. The “positioning devices”, “sensor” and “computing device” are recited at a high level of generality and merely automate the establishing, determining and updating steps, which do not take the claim limitations out of the mental process grouping. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
Therefore, the claim is directed to the abstract idea and the rejection under 35 U.S.C. 101 is maintained.
Claim Rejections under 35 U.S.C. 112:
	Applicant’s amendment to the claims filed 05/18/2022 have partially overcome the 35 U.S.C. 112(b) rejections previously set forth (see Claim Rejections - 35 USC § 112). 
Claims Rejections under 35 U.S.C. 102/103:
Applicant’s arguments, see Arguments/Remarks, filed 05/18/2022, with regard to the rejections of claims 1 and 11 under 35 U.S.C. 103 have been fully considered but they are not persuasive. 
Regarding the Applicant’s arguments that “neither Artes nor Beffa discloses the features "when the condition is satisfied at a current time point, the computing device uses a position and azimuth of the mobile vehicle at the current time point to update the SLAM map to a new SLAM map corresponding to the current time point and updates the positioning information of the mobile vehicle in the new SLAM map, wherein the position and azimuth of the mobile vehicle are detected by the non- SLAM positioning device" as recited in claim 1 and "when the condition is satisfied at a current time point, the computing device uses a position and azimuth of the mobile vehicle at the current time point to update the SLAM map to a new SLAM map corresponding to the current time point and updates the positioning information of the mobile vehicle in the new SLAM map, wherein the position and azimuth of the mobile vehicle are detected by the non-SLAM positioning device" as recited in claim 11” the Examiner respectfully disagrees. 
In the Remarks, the Applicant argues that “…Beffa does not explicitly mention that the position and azimuth of the mobile vehicle detected by the non-SLAM positioning device at the current time point are used to update the SLAM map to a new SLAM map and update the positioning information” and “More specifically ... Beffa states that the first sensor (SLAM device) is used to sense the first position information of the object in the internal coordinate system, and the second sensor (non-SLAM device) is used to sense the second position information of the object in the external coordinate system… In other words, Beffa uses both the internal coordinate information of the first sensor (SLAM device) and the external coordinate information of the second sensor (non-SLAM device) to generate multiple hypothesis likelihoods of the orientation hypotheses, and perform a process update step according to the hypotheses…In other words, Beffa may use the position and azimuth detected by the first sensor (SLAM device) to perform a process update step”. In view of the Applicant’s argument, Beffa may use the position and azimuth detected by the second sensor (non-SLAM device) to perform a process update step as well, i.e. Beffa discloses a scenario that non-SLAM device measurements being used to update the map according to the arguments of the Applicant, which teaches the amended independent claims. Further, Fig. 4 of Beffa discloses a “location and orientation update process” (See at least Beffa para 0056), which employs the measurements of the first and second sensor. In view of the Applicant’s argument, non-SLAM device measurements are used in the process described in Fig. 4 and therefore, used in the “update the SLAM map to a new SLAM map”. In addition, Beffa recites “localization unit may be used with any suitable apparatus of the present disclosure” (Beffa para 0056) and “an IMU …and a gyroscope can be combined with an external positioning system such as GPS, Radio-frequency based localization…” (Beffa para 0046), i.e., the first and second sensors could both be non-SLAM devices. Therefore, the prior art discloses the claim limitations as recited and the prior art and rejections have been maintained.
	With respect to the dependent claims 3-10 and 13-20, the Applicant provides no additional arguments other than their dependency from the independent claims 1 and 11. Because independent claims 1 and 11 are not allowable, dependent claims 3-10 and 13-20 are not allowable.
Specification
The amendment filed 05/18/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The amended Specification has the language “the SLAM positioning device 102 and the non-SLAM positioning device 104 shown in Fig. 1 may be implemented via any type of electronic device, such as the computing device 500…”
Applicant is required to cancel the new matter in the reply to this Office Action. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a.	“non-SLAM positioning device” in claims 1, 3, 8, 11, 13 and 18;
The structure of “non-SLAM positioning device” is “any radio frequency based positioning device, e.g. UWB, Bluetooth, LoRa, Wi-Fi” (see Specification, para 0028) and “computing device” of Fig. 5 (see Specification filed 05/18/2022).
b.	“SLAM positioning device” in claims 1, 3, 7, 11, 13 and 17;
The structure of “SLAM positioning device” is “ranging sensor, e.g. LiDAR, laser scanner or sonar” (see Specification, para 0028) and “computing device” of Fig. 5 (see Specification filed 05/18/2022).
c. 	“radio frequency (RF) based positioning device” in claims 1, 3, 8, 11, 13 and 18;
The structure of “radio frequency based positioning device” is UWB, Bluetooth, LoRa, Wi-Fi” (see Specification, para 0028).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-11 and 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “detecting, by a radio frequency (RF) based positioning device of a non-SLAM positioning device, a first position trajectory and …” which is not explicitly, implicitly or inherently disclosed in the Specification. The original claim has “detecting, by a non-SLAM positioning device, a first position trajectory and…”. Even though the “detecting…” is implemented by the non-SLAM positioning device, there is no support in the Specification that the “detecting” is implemented by the “radio frequency (RF) based positioning device”, since the “non-SLAM positioning device” could have two different implementations, i.e. Para 0028 of the Specification has “…The non-SLAM positioning device 104 may be any radio frequency (RF) based positioning device”, and the amended Specification filed 05/18/2022 has “…the non-SLAM positioning device…may be implemented via any type of electronic device, such as the computing device…”. Therefore, the amended claim recited new matter and is rejected under 35 U.S.C. 112(a).
Claim 1 recites “detecting, by ranging sensor of a SLAM positioning device, a loss probability of…” which is not explicitly, implicitly or inherently disclosed in the Specification. The original claim has “detecting, by a SLAM positioning device, a loss probability…”. Even though the “detecting…” is implemented by the SLAM positioning device, there is no support in the Specification that the “detecting” is implemented by the “ranging sensor”, since the “SLAM positioning device” could have multiple implementations, i.e. Para 0028 of the Specification has “…the SLAM positioning device 102 may be any suitable ranging sensor”, and the amended Specification filed 05/18/2022 has “…the SLAM positioning device…may be implemented via any type of electronic device, such as the computing device…”. Therefore, the amended claim recited new matter and is rejected under 35 U.S.C. 112(a).
As to claims 3 and 7-8, the amended claims recited new matter in a similar manner to claim 1 and are rejected under 35 U.S.C. 112(a).
	Claim 11, 13 and 17-18 recite similar languages as claims 1, 3 and 7-8 and are rejected for similar reasons above.
	Claims 3-10 and 13-20 are rejected by virtue of the dependency on previously rejected claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-11 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “detecting, by a ranging sensor of a SLAM positioning device, a loss probability…” which is ambiguous. It is not clear how a “ranging sensor” can detect a “probability”. Therefore, the claim is indefinite and rejected under 35 U.S.C. 112(b). The claim is interpreted by the Examiner as “detecting, by the mobile vehicle, a loss probability…” for the purpose of examination. 
Claim 3 recites “calculating, by the ranging sensor of a SLAM positioning device, a second trustworthiness value…” which is ambiguous. It is not clear how a “ranging sensor” can “calculate”. Therefore, the claim is indefinite and rejected under 35 U.S.C. 112(b). The claim is interpreted by the Examiner as “calculating, by the mobile vehicle, a second trustworthiness value …” for the purpose of examination. 
Claim 7 recites “…the ranging sensor of the SLAM positioning device updates the SLAM map…” which is ambiguous. It is not clear how a “ranging sensor” can “update” the map, since a sensor at most provides data for updating a map but cannot implement the action of “updating”. Therefore, the claim is indefinite and rejected under 35 U.S.C. 112(b). The claim is interpreted by the Examiner as “…the mobile vehicle updates the SLAM map…” for the purpose of examination. 
Claim 11, 13 and 17 recite similar languages as claims 1, 3 and 7 and are rejected for similar reasons above.
Claim limitation “non-SLAM positioning device” in claims 1, 3, 8 11, 13 and 18 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description recites “non-SLAM positioning device” as “any radio frequency based positioning device, e.g. UWB, Bluetooth, LoRa, Wi-Fi” (Specification, para 0028), which does not have sufficient structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The “non-SLAM positioning device” is recited in the claims as having the function of detecting a first position trajectory and a first azimuth trajectory of the mobile vehicle on the SLAM map (Claims 1 and 11), calculating a first trustworthiness value of the mobile vehicle at the current time point (Claims 3 and 13) and updating the SLAM map (Claims 8 and 18). However, the specification fails to disclose sufficient structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “radio frequency (RF) based positioning device” in claims 1, 3, 8 11, 13 and 18 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description recites “non-SLAM positioning device” as “any radio frequency based positioning device, e.g. UWB, Bluetooth, LoRa, Wi-Fi” (Specification, para 0028), which does not have sufficient structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The “RF based positioning device” is recited in the claims as having the function of detecting a first position trajectory and a first azimuth trajectory of the mobile vehicle on the SLAM map (Claims 1 and 11), calculating a first trustworthiness value of the mobile vehicle at the current time point (Claims 3 and 13) and updating the SLAM map (Claims 8 and 18). However, the specification fails to disclose sufficient structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “SLAM positioning device” in claims 1, 3, 7, 11, 13 and 17 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description recites “SLAM positioning device” as “ranging sensor, e.g. LiDAR, laser scanner or sonar” (Specification, para 0028), which does not have sufficient structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The “SLAM positioning device” is recited in the claims as having the function of detecting a loss probability of the mobile vehicle (Claims 1 and 11), calculating a second trustworthiness value of the mobile vehicle at the current time point (Claims 3 and13) and updating the SLAM map (Claims 7 and 17). However, the specification fails to disclose sufficient structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 3-10 and 13-20 are rejected by virtue of the dependency on previously rejected claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-11 and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claim is determined to be directed to an abstract idea.  The rationale for this determination is explained below:  
When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), and if so, whether the claim is integrated into a practical application of the exception.  
Independent claims 1 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a process and machine respectively, which are statutory categories of invention (Step 1: Yes).  
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).  The abstract idea falls under “Mental Processes” Grouping.  The independent claims and the other claims recite a method for relocating a mobile vehicle comprising: establishing a SLAM map and  when a condition is satisfied, updating the SLAM map to a new SLAM map, as recited in independent claims 1 and 11.  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the “a processor of a computing device”, “a RF based positioning device of a non-SLAM positioning device” and “a ranging sensor of a SLAM positioning device”. That is, other than reciting the above devices, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “a processor of a computing device”, “a RF based positioning device of a non-SLAM positioning device” and “a ranging sensor of a SLAM positioning device” language, the claim encompasses a person looking at data collected and forming a simple judgement.  The mere nominal recitation of by “a processor of a computing device”, “a RF based positioning device of a non-SLAM positioning device” and “a ranging sensor of a SLAM positioning device” does not take the claim limitations out of the mental process grouping. Thus, the claim recites a mental process. (Step 2A – Prong 1: Judicial Exception Recited: Yes)
The claim recites additional elements of detecting, by a RF based positioning device of a non-SLAM positioning device, a first position trajectory and a first azimuth trajectory, detecting, by a ranging sensor of a SLAM positioning device, a loss probability. The detecting steps by the positioning devices are recited at a high level of generality (i.e. as a general means of gathering data for use in the establishing, determining and updating steps), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  The “positioning devices”, “sensor” and “processor computing device” merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose vehicle control environment.  The “positioning devices”, “sensor” and “computing device” are recited at a high level of generality and merely automate the establishing, determining and updating steps.  
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No)
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the detecting steps were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The background recites that the “positioning devices”, “sensor” and “processor of the computing device” are all conventional positioning devices and computing devices mounted on the vehicle, and the specification does not provide any indication that the positioning/computing devices are anything other than a conventional sensors and computer within a vehicle.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Accordingly, a conclusion that the detecting steps are well-understood, routine, conventional activity is supported under Berkheimer.  The claim is ineligible (Step 2B:  Inventive Concept?: No).  
As per Claims 3-10 and 13-20.
	Claims 3-10 and 13-20 depend upon claims 1 and 11, but fail to cure the deficiencies of claims 1 and 11 because these claims merely add to the abstract idea of claims 1 and 11 without adding significantly more to the abstract idea.  
Claims 3 and 13 add the abstract idea of calculating a first and second trustworthiness values and updating the SLAM map based on the trustworthiness values.  Since these steps are capable of being done in the mind or using pencil and paper, they fail to add significantly more to the abstract idea.
Claims 4 and 14 add to the abstract idea by further limiting the term trustworthiness value recited in claims 3 and 13, but fail to add significantly more to the abstract idea itself.  Since these steps are capable of being done in the mind or using pencil and paper, they fail to add significantly more to the abstract idea.
Claims 5 and 15 add to the abstract idea by further limiting the term loss probability recited in claims 1 and 11, but fail to add significantly more to the abstract idea itself.  Since these steps are capable of being done in the mind or using pencil and paper, they fail to add significantly more to the abstract idea.
Claims 6 and 16 add to the abstract idea by further limiting the term loss probability recited in claims 1 and 11, but fail to add significantly more to the abstract idea itself.  Since these steps are capable of being done in the mind or using pencil and paper, they fail to add significantly more to the abstract idea.
Claims 7 and 17 add the abstract idea of instantly updating the SLAM map.  Since these steps are capable of being done in the mind or using pencil and paper, they fail to add significantly more to the abstract idea.
Claims 8 and 18 add to the abstract idea by further limiting the condition of updating the SLAM map.  Since these steps are capable of being done in the mind or using pencil and paper, they fail to add significantly more to the abstract idea.
Claims 9-10 and 19-20 add to the abstract idea by further limiting the term time stamp recited in claims 1 and 11, but fail to add significantly more to the abstract idea itself.  Since these steps are capable of being done in the mind or using pencil and paper, they fail to add significantly more to the abstract idea.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Beffa (US20210278864, hereinafter Beffa), in view of Artes (US20190094869, hereinafter Artes).
As to claims 1 and 11, Beffa teaches a method for relocating a mobile vehicle in a simultaneous localization and mapping (SLAM) map, for use in the mobile vehicle moving in an area and a mobile vehicle moving in an area, comprising: 
using SLAM to establish the SLAM map to the area at an initial time point (see at least Beffa para 0046 for SLAM); 
detecting, by a radio frequency (RF) based positioning device of a non-SLAM positioning device, a first position trajectory and a first azimuth trajectory of the mobile vehicle on the SLAM map (see at least Beffa para 0046 for GPS, radio frequency based localization, para 0026 teaches the control circuitry determines the state of the object consisting position and orientation, also see para 0019); 
detecting, by a ranging sensor of a SLAM positioning device, a loss probability of the mobile vehicle between a first time stamp and a second time stamp (see at least Beffa para 0080 for the localization unit of the self-localizing apparatus computing location and adjustment based on probability distribution of a TDOA measurement, also see para 0061-0063 for likelihood of obtaining each measurement and first/second posterior estimates for location and orientation); 
determining whether a condition is satisfied (see at least Beffa Fig. 4, element 429 and related text); and 
updating positioning information of the mobile vehicle in the new SLAM map when the condition is satisfied at the current time point (see at least Beffa Fig. 4, elements 430, 431 and related text for updating positioning information when the condition is satisfied).
Beffa further teaches position information of a robot includes position and orientation (see at least Beffa, para 0095, also see para0055 for localization unit outputs position and velocity, para 0018-0019 for velocity vectors and position vectors) and GPS and gyroscope sensors to measure position and orientation (see at least Beffa, para 0046), i.e. the position and azimuth of the mobile vehicle are detected by the non-SLAM positioning devices. 
Beffa further teaches a control unit (see at least Beffa, Fig. 4, box 440, i.e. a computing device).
Beffa does not teach when the condition is satisfied at a current time point, using a position and azimuth of the mobile vehicle at the current point to update the SLAM map to the new SLAM map corresponding to the current time point wherein the condition is one of the following: the first position trajectory or the first azimuth trajectory is not within a first range; and the loss probability is not within the second range.
	However, in the same field of endeavor, Artes teaches if it is not possible to recognize the correlation between the new and old map information, the localization is considered to have failed, i.e. the mobile robot loss probability is larger than any given range, and old map is deleted, new map is compiled based on the newly gathered map information, i.e. update SLAM map (see at least Artes, para 0064).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and the mobile vehicle disclosed by Beffa to include updating SLAM map to a new SLAM map and wherein the condition is one of the following: the first position trajectory or the first azimuth trajectory is not within a first range; and the loss probability is not within the second range as disclosed by Artes to execute a task in a localized area of an area of robot employment (Artes, para 0005).
As to claims 3 and 13, Beffa in view of Artes teaches the method as claimed in claim 1 and the mobile vehicle of claim 11. 
Beffa further teaches wherein before the step of updating the positioning information of the mobile vehicle in the new SLAM map, the method further comprises: 
calculating, by RF-based positioning device of the non-SLAM positioning device, a first trustworthiness value of the mobile vehicle at the current time point; calculating, by the ranging sensor of the SLAM positioning device, a second trustworthiness value of the mobile vehicle at the current time point (see at least Beffa, para 0061-0063 for computing measurement likelihood for first and second posterior estimates; para 0005 for updating the state estimate when likelihood of one of the hypotheses larger than a threshold, i.e. likelihood for at least a first and a second hypotheses larger than a threshold; also see para 0032; para 0016 for control circuitry based on processors perform the function of calculating likelihood, also see Fig. 4, i.e. the control circuitry is used for SLAM and non-SLAM devices); and 
updating the state estimate for all hypotheses when the first trustworthiness value or the second trustworthiness value is greater than a threshold value (see at least Beffa, para 0005 for updating the state estimate when likelihood of one of the hypotheses larger than a threshold, also see para 0061-0063).
Artes further teaches updating the SLAM map to the new SLAM map corresponding to the current time point and updating the positioning information of the mobile vehicle in the new SLAM map (see at least Artes, para 0064).
As to claims 4 and 14, Beffa in view of Artes teaches the method as claimed in claim 3 and the mobile vehicle of claim 13.
Beffa further teaches wherein the first trustworthiness value and the second trustworthiness value are mean functions (see at least Beffa, para 0100, the control circuitry estimating a hypothesis by determining a weighted average of hypothesis likelihood).
As to claims 5 and 15, Beffa in view of Artes teaches the method as claimed in claim 1 and the mobile vehicle of claim 11. 
Beffa further teaches wherein the loss probability is a second position trajectory, a second azimuth trajectory along which the mobile vehicle moves between the first time stamp and the second time stamp, or a difference probability value between the SLAM map at the first time stamp and the SLAM map at the second time stamp (see at least Beffa, para 0018, determining position information in the external coordinate frame and velocity vectors and position vectors with an update frequency).
As to claims 6 and 16, Beffa in view of Artes teaches the method as claimed in claim 1 and the mobile vehicle of claim 11.
Beffa further teaches wherein the loss probability is a mean function (see at least Beffa, para 0100, the control circuitry estimating a hypothesis by determining a weighted average of hypothesis likelihood).
As to claims 7 and 17, Beffa in view of Artes teaches the method as claimed in claim 1 and the mobile vehicle of claim 11.
 Artes further teaches wherein the ranging sensor of the SLAM positioning device updates the SLAM map to the new SLAM map at the current time point (see at least Artes para 0064, old map is deleted and a new map is compiled, also see Fig. 9).
As to claims 8 and 18, Beffa in view of Artes teaches the method as claimed in claim 1 and the mobile vehicle of claim 11.
Artes further teaches wherein the non-SLAM positioning device aperiodically updates the SLAM map to the new SLAM map (see at least Artes, para 0062 for during every run, the old map data is deleted at the beginning and a new map is compiled).
As to claims 9 and 19, Beffa in view of Artes teaches the method for as claimed in claim 1 and the mobile vehicle of claim 11.
Beffa further teaches wherein the first time stamp and the second time stamp are continuous time points (see at least Beffa, para 0018-0019, the calculation is based on T, i.e. update frequency).
As to claims 10 and 20, Beffa in view of Artes teaches the method as claimed in claim 1 and the mobile vehicle of claim 11.
Beffa further teaches wherein the first time stamp and the second time stamp are discontinuous time stamps (see at least Beffa, para 0018-0019, the calculation is based on T, i.e. update frequency).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner’s Notes
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.  
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONGYE LIANG/Examiner, Art Unit 3667                                                                                                                                                                                                        
/YUEN WONG/Primary Examiner, Art Unit 3667